UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


RASHID AWADH RASHID AL-UWAIDAH, :
et al.,                         :
                                :
               Petitioners,     :
                                :
         v.                     : Civil Action No. 05-1668 (GK)
                                :
GEORGE W. BUSH, et al.,         :
                                :
               Respondents.     :

                                               ORDER

        On May 23, 2006, Respondents filed a Notice of Transfer of Petitioner and Withdrawal of

Request for Designation of Certain Information as Protected Information [Dkt. #37]. Respondents

indicated that “Rashid Awadh Rashid Al-Uwaidah had been transferred to the Government of the

Kingdom of Saudi Arabia and released from United States custody.” On May 24, 2006, the Court

issued an Order to Show Cause [Dkt. #40] requiring the parties to indicate why this case should not

be dismissed as moot given Petitioner’s transfer. The Petitioner responded, arguing that his habeas

claims should not be dismissed because he is entitled to discovery on whether he is being detained

by Saudi Arabia at the behest of the United States; he also argued that his non-habeas claims are not

mooted by a transfer and should not be dismissed. The Government responded that the habeas

petition should be dismissed as moot in light of the transfer, and in light of the fact that Petitioner’s

counsel consented to and requested acceleration of his transfer to Saudi Arabia.

        Petitioner offers only two justifications for his request for jurisdictional discovery. First, he

argues that there has been no suggestion that he was held at Guantanamo Bay because he violated

the laws of Saudi Arabia. From that statement, which appears to be accurate, Petitioner then makes
a leap of logic to the conclusion that because he was not held at Guantanamo Bay for violation of

Saudi Arabian laws, he is now being detained at the behest of the United States Government. This

logic makes no sense. It does not follow that because he was held at Guantanamo Bay as an “enemy

combatant,” that “there is no apparent reason for his continued detention -- without formal charges --

other than it is at the behest of the United States Government.” Pet.’s Resp. to Court’s Order to

Show Cause at 6. Second, Petitioner argues that there is “evidence of a pattern of conduct by

Respondent of transferring detainees to evade jurisdiction.” Id. Petitioner offers no supporting

evidence, and relies on only a 2006 law review article in the University of Richmond Law Review.

But these arguments fail to persuade the Court.

       Petitioner relies heavily on the comprehensive opinion of Judge Bates of this Court in Abu

Ali v. Ashcroft, 350 F. Supp.2d 28 (D.D.C. 2004), in which those petitioners were allowed limited

and specific jurisdictional discovery. However, the factual background in Abu Ali was dramatically

different than that presented in this case.

       In this case, Petitioner presents no facts in support of his request for jurisdictional discovery.

In Abu Ali, the detainee was an American citizen who was never held at Guantanamo Bay; he was

arrested and immediately imprisoned in Saudi Arabia; three other Americans who were arrested at

about the same time as Abu Ali were extradited within a month to the United States, whereas he was

not; numerous communications were made by Abu Ali’s parents, who were the petitioners, with the

FBI, the State Department, Saudi officials, and the United States Consul in Saudi Arabia who gave

totally contradictory statements as to whether the United States was or was not still interested in his

detention; in their papers, Abu Ali’s parents identified specific individuals who were members of

the FBI, the State Department, and the United States Attorney’s Office who communicated


                                                  -2-
information to them that was directly relevant to the question of the involvement of the United States

in Abu Ali’s detention. Finally, and perhaps most convincing of all, the evidence submitted by Abu

Ali’s parents was not rebutted by the Government. On this record, Judge Bates concluded that

Petitioner had presented

               at least some evidence suggesting that (i) the United States initiated
               the arrest of Abu Ali in Saudi Arabia; (ii) the United States has
               interrogated Abu Ali in Saudi Arabia; (iii) the United States is
               controlling events in Saudi Arabia; (iv) the United States is keeping
               Abu Ali in Saudi Arabia to avoid constitutional scrutiny by American
               courts; (v) Saudi Arabia would immediately release Abu Ali to
               United States officials upon a request by the United States
               government; and (vi) Abu Ali has been subjected to torture with the
               knowledge of the United States.

350 F. Supp.2d at 67.

       This case presents no such scenario. Nor has Petitioner offered any specific evidence that

raises even a colorable claim that he is being detained at the behest of the United States.

       WHEREFORE, it is this 2nd day of February 2009, hereby

       ORDERED, that the habeas claims of Petitioner are dismissed; and it is further

       ORDERED, that a Status Conference shall be held on February 25, 2009 at 10:15 a.m. as

to the non-habeas claims of Petitioner.1 Counsel are to submit on February 20, 2009, a Joint Status

Report as to how they wish to proceed on the non-habeas claims.


                                                       /s/
                                                       Gladys Kessler
                                                       United States District Judge
Copies via ECF to all counsel of record

       1
               Petitioner made it clear in his Response that he did not wish his non-habeas claims
dismissed. Id. at 8. The Government did not respond to Petitioner’s argument, and therefore, the
Court concludes that it has waived any objection to going forward with the non-habeas claims.

                                                 -3-